Citation Nr: 0120347	
Decision Date: 08/08/01    Archive Date: 08/14/01

DOCKET NO.  96-51 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from May 1989 to May 
1993.

This case returned to the Board of Veterans' Appeals (Board) 
following remand in October 2000, from the United States 
Court of Appeals for Veterans Claims.  This appeal originates 
from a decision by the Columbia, South Carolina, Department 
of Veterans Affairs (VA) Regional Office (RO).  In August 
1996, the RO denied the appellant's claim for service 
connection for a psychiatric disorder.  In October 1996, the 
appellant submitted a notice of disagreement with the August 
1996 decision.  In November 1996, the RO issued a statement 
of the case and the appellant perfected his appeal to the 
Board that same month.

In June 2000, the Board denied the appellant's claim for 
service connection for a psychiatric disorder and he appealed 
that decision to the Court.  On October 13, 2000, Counsel for 
the Secretary and Counsel for the appellant filed a Joint 
Motion for Remand and to Stay Further Proceedings (Joint 
Motion).  On October 20, 2000, the Court issued an Order, 
which granted the motion, vacated the Board's June 2000 
decision and remanded the case for further proceedings 
consistent with the Order.



REMAND

In the October 2000 Joint Motion, Counsel for the Secretary 
and Counsel for the appellant agreed that there were several 
matters which must be addressed by the Board in the 
adjudication of the appellant's claim.  Upon review of the 
record and the Joint Motion, the Board finds that additional 
development is necessary for resolution of the matters at 
issue in the Joint Motion.  Specifically, it was determined 
that although the Board found that there was no question that 
the appellant had a psychiatric disorder prior to service 
entry, the Board did not sufficiently address the presumption 
of soundness, which provides that a veteran is presumed to be 
in sound condition upon entry into service except for any 
defects noted at the time of examination for entry into 
service.  See 38 U.S.C.A. § 1111 (West 1991).  Accordingly, 
it was concluded that the Board should reassess its 
determination that the appellant's psychiatric condition 
existed prior to his entry in the service in accordance with 
the foregoing law.  

It was further noted that in August 1999, a VA examiner 
indicated that the appellant's obsessive-compulsive disorder 
did worsen during service but "that period was late in his 
adolescence, which is the time of life when it is common for 
psychiatric illness either to become symptomatic for the 
first time or for the symptoms to become worse than they were 
in childhood."  Counsel for the Secretary and Counsel for 
the appellant concluded that it is unclear whether this 
statement implies that the observed increase in 
symptomatology was due to the natural progression of the 
disease or aggravation sufficient to serve as the basis for 
service connection pursuant to 38 C.F.R. § 3.306(a).  

In view of these circumstances, the Board concludes that 
additional development is necessary in this case in order to 
comply with the Court's October 2000 Order, to include an 
additional medical opinion in an effort to resolve the 
ambiguity within the opinion provided by the VA examiner in 
August 1999, as identified by Counsel for the Secretary and 
Counsel for the appellant.

Furthermore, during the pendency of this appeal, there has 
been a significant change in the law.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and superceded the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA could not 
assist in the development of a claim that was not well 
grounded.  This change in the law is now applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000); see also 
Holliday v. Principi, No. 99-1788 (U.S. Vet. App. Feb. 22, 
2001).  

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  Id.  This should include 
consideration of whether any additional notification or 
development action is required under the Act.  Such 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination (or, obtaining a 
medical opinion) when such evidence may substantiate 
entitlement to the benefits sought.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  Id.  

The Board notes that the RO has not yet considered the 
appellant's claim for service connection for a psychiatric 
disorder in the context of the new law, nor has the appellant 
had an opportunity to prosecute his claim in that context.  
Consequently, a remand will ensure due process of law, and 
avoid the possibility of prejudice.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).  

Prior to undertaking adjudication of the appellant's claim, 
the RO should undertake all appropriate notification and 
development action deemed warranted by the Veterans Claims 
Assistance Act of 2000.  This must include obtaining all 
outstanding pertinent medical records, specifically from VA 
facilities or any other governmental entity(ies).  In this 
regard, the Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  The RO should also obtain and 
associate with the record all outstanding medical records 
from any other source(s) or facility(ies) identified by the 
appellant or his representative.  

Thereafter, the RO should arrange for the appellant to 
undergo VA examination to obtain an opinion addressing the 
presence of a psychiatric disorder prior to service entry and 
if present, whether the disability increased in severity 
during service beyond it's natural progression.  The 
appellant is hereby notified that failure to report to any 
scheduled examination, without good cause, may well result in 
a denial of the claim.  See 38 C.F.R. § 3.655 (2000).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:

1. The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding pertinent 
medical records from all source(s) or 
facility(ies) identified by the 
appellant.  If any requested records are 
not available, or the search for such 
records otherwise yields negative 
results, the appellant and his 
representative should be notified of 
that fact and it should be noted in the 
claims file.  The appellant is also free 
to submit any pertinent medical or other 
records in his possession, and the RO 
should afford him the opportunity to do 
so before arranging for him to undergo 
examination.

2. After associating with the claims file 
all outstanding records received 
pursuant to the above-requested 
development, the RO should arrange for 
the appellant to undergo appropriate 
VA examination to obtain a medical 
opinion as to the presence of a 
psychiatric disorder prior to service 
entry and if present, whether the 
disability increased in severity 
beyond it's natural progression during 
service.  In this regard, the 
examiner's attention is directed to 
August 1999 VA examination report as 
well as the reports from Dr. St. John 
Gay which indicated the onset of 
bipolar disorder in December 1993.  
The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to and be reviewed by 
the physician designated to examine 
the veteran.  All indicated studies 
and tests should be completed, and all 
clinical findings should be reported 
in detail.  After examination of the 
appellant, review of his pertinent 
medical history, and consideration of 
sound medical principles, the examiner 
should offer an opinion as to whether 
the appellant had a psychiatric 
disorder prior to service entry and if 
so, whether it is at least as likely 
as not that the diagnosed disability 
increased beyond it's natural 
progression during service.  The 
examiner should set forth all 
examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, in a 
typewritten report.

3. In this regard, if the appellant fails 
to report to any scheduled 
examination(s), the RO should obtain and 
associate with the record any notice(s) 
of the examination(s) sent to the 
appellant.  

4. To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with 
this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

5. The RO must also review the claims 
file and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  

6. After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should consider the claim on appeal in 
light of all pertinent evidence of 
record and legal authority.  If the 
appellant fails to report for any 
scheduled examination(s), the RO 
should apply the provisions of 
38 C.F.R. § 3.655, as appropriate.  
The RO must provide adequate reasons 
and bases for its determinations, 
citing to all governing legal 
authority and precedent, and 
addressing all issues and concerns 
that were noted in the REMAND.

7. Unless the benefits sought on appeal 
are granted to the appellant's 
satisfaction, the appellant and his 
representative must be furnished a 
supplemental statement of the case and 
given an opportunity to submit written 
or other argument in response thereto 
before his claims file is returned to 
the Board for further appellate 
consideration.  

The purpose of this REMAND is to comply with the Court's 
Order, to afford due process and to accomplish additional 
development and adjudication, and it is not the Board's 
intent to imply whether the benefits requested should be 
granted or denied.  The appellant need take no action until 
otherwise notified, but he may furnish additional evidence 
and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


